     Case 1:18-cr-00354-DCN Document 53 Filed 08/04/19 Page 1 of 4



JOHN C. DEFRANCO, ESQ. ISB 4953
ELLSWORTH, KALLAS & DEFRANCO, P.L.L.C.
1031 E. Park Blvd.
Boise, ID 83712
Phone: (208) 336-1843
Fax: (208) 345-8945
E-mail jcd@greyhawklaw.com

Attorney for Defendant

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF IDAHO

UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )             Case No. 18-cr-00354-DCN-1
                                      )
vs.                                   )             SENTENCING MEMORANDUM
                                      )
JUSTIN FOY,                           )
                                      )
              Defendant.              )
_____________________________________)


       COMES NOW, the Defendant, Justin Foy (Justin), by and through his attorney of

record, John C. DeFranco, and respectfully submits the following sentencing

memorandum.

                                     Introduction

       The defense is hopeful the Court will exercise its discretion at sentencing and

impose a low end guideline range sentence of thirty six (36) months. The Government is

recommending that sentence. (Government’s Sentencing Memorandum Page 1-Dkt. 47).

The Federal Probation Officer has also made a recommendation regarding the appropriate

sentence.




Sentencing Memorandum                                                                    1
        Case 1:18-cr-00354-DCN Document 53 Filed 08/04/19 Page 2 of 4



A.        Sentencing Argument

          Justin Foy (Justin) has accepted resposibility for his choices and plead guilty. He

is optimistic for the court to sentence at the low end range of the guidelines. He knows

the sentence is not guaranteed. He realizes his behavior invaded the victims’ sense of

security and eroded the public trust in a respectful society. He is ashamed by his

selfishness.

          Justin is hopeful the Court will consider mitigating facts to justify the low end
treatment under §3553 (a)(1) The Nature And Circumstances Of The Offense And The
History And Characteristics Of The Defendant. Justin’s parents were not optimum role
models. His father was not present in his life. (P.S.R. Page 14, Paragraph 46-Offender
Characteristics) His mom went to prison for drug trafficking in his teens. (P.S.R. Page
14, Paragraph 46-Offender Characteristics)
          Justin’s mom’s prison sentence has created a delicate family dynamic. It is going
to need to be addressed in the future. Andrea, Justin’s mom, has profound regret for her
own mistakes. She has two sons in the federal criminal justice sytem. (P.S.R. Page 14,
Paragraph 46-Offender Characteristics) It’s obvious she feels personally responsible for
her son’s predicament. Right now she is gainfully employed and in a stable relationship.
She’s doing well parenting a teenager. It’s difficult for her to even speak about her older
sons.

          Justin speaks about his mother in glowing terms. He is upset he has let her down.
He fears his example will lead Andrea’s youngest son to make similar choices. His
shame is profound, and it affects the fullness of his relationship with his only engaged
parent.
          Justin doesn’t want his mom to feel responsible. He is too young to appreciate he
can’t change the way she feels. He can look to the future. His brother is reportedly doing

well in the institution. He is looking forward to supervised release. He is not a



Sentencing Memorandum                                                                         2
      Case 1:18-cr-00354-DCN Document 53 Filed 08/04/19 Page 3 of 4



disciplinary problem according to his mother. She is looking forward to a reunification.
Justin can take the same approach. It would be helpful for him to study how people in his
own family recover from their mistakes. They all have demonstrated a capacity to do
better.
          Justin’s root problem is substance abuse. The brazeness of his criminal activity
was only topped by his apathy. “He didn’t care he needed money for drugs and to live
on.” (P.S.R. Page 12, Paragraph 38-Criminal History Computation) The lack of
conscience reference the thefts was underscored by the strategy to use the fruits of their
criminal enterprise to spend countless hours in front of slot machines in out of state
casinos. The notion that other people’s money was used to fund mindless games of
chance being played by perpetrators high on drugs defies imagination. Justin admits it
was crazy, stupid and destructive.
          Justin’s true character is not in question. The P.S.R. reports an alias: Moose.
(P.S.R. Page 3, Identifying Data) The nickname fits the look but not the caring person
within. There are three facts in the case that illustrate the true Justin. First, his loyality to
his mother. Second, his fidelity to his relationship with his cedefendant Monet. The
relationship was absolutely dysfunctional, but it was apprpriately affectionate. Justin still
has feelings for her. He is happy she has done well on pretrial release. Lastly, his

affection for animals defines his character.
          During the height of the drug binge Justin and Monet provided for their cats. It’s
an unbelievable story that these felines were a part of this Kerouican journey, but it
provides a glimpse into a kinder person as opposed to a boundriless theif. The cats
travelled from Idaho via automobile to the out of state destinations. When they arrived
the cats would be set up in the motel room. After the two squnandered their proceeds
they would return to Idaho. Subjecting these animals to these trips was wrong, but
leaving them to fend for themselves at home would have been heartless. Justin is not

heartless, only misguided and addicted to drugs and gambling.


Sentencing Memorandum                                                                          3
     Case 1:18-cr-00354-DCN Document 53 Filed 08/04/19 Page 4 of 4



       Justin is ready for change. He wants treatment. He asks this court to consider
ordering substance abuse treatment. He is ready to work hard at change. He accepts his
punishment, but relishes an opportunity to strive for something better.

                                      Conclusion

       The defense asks this court to impose a unified sentence of thirty six months (36)

months.

       Respectfully Submitted This 4th day of August 2019.



                                           /s/
                              John C. DeFranco
                              Attorney for Defendant



                        CERTIFICATE OF SERVICE

       I, CERTIFY that a copy of the foregoing document was served on all

parties named below on this 4th day of August, 2018.
Joshua D. Hurwitt, Assistant United States Attorney             __x__CM/ECF Filing
Office of the United States Attorney
Washington Group Plaza, IV
800 Park Blvd, Suite 600
Boise, ID 83712


                                             __________/s/____________
                                              John DeFranco




Sentencing Memorandum                                                                       4
